DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RYAN OTERO,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1524

                          [November 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No.
062020CF003829A88810.

   Carey Haughwout, Public Defender, and Mara Herbert, Assistant Public
Defender, West Palm Beach, for appellant.

  No appearance for appellee

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.